Matter of Board of Trustees of Inc. Vil. of E. Williston v Board of Trustees of the Inc. Vil. of Williston Park (2014 NY Slip Op 05178)
Matter of Matter of Board of Trustees of Inc. Vil. of E. Williston v Board of Trustees of the Inc. Vil. of Williston Park
2014 NY Slip Op 05178
Decided on July 9, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 9, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
MARK C. DILLON
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2012-08391
 (Index No. 9810/11)

[*1]In the Matter of Board of Trustees of Incorporated Village of East Williston, respondent, 
vBoard of Trustees of the Incorporated Village of Williston Park, appellant.
Ackerman, Levine, Cullen, Brickman & Limmer, LLP, Great Neck, N.Y. (James A. Bradley of counsel), for appellant.
Carrieri & Carrieri, P.C., Mineola, N.Y. (Jeffrey L. Blinkoff of counsel), for respondent.
DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Trustees of the Incorporated Village of Williston Park dated March 7, 2011, which increased the rate for water services charged to the petitioner, the appeal is from a judgment of the Supreme Court, Nassau County (Cozzens, Jr., J.), dated July 23, 2012, which granted that branch of the petition which was to annul the determination on the ground that it was made in violation of lawful procedure.
ORDERED that the judgment is affirmed, with costs.
The Supreme Court properly annulled the determination on the ground that the appellant failed to hold a required hearing (see  CPLR 7803[3]; Code of the Village of Williston Park  § 225-20[A]; cf. Town Bd. of Town of Poughkeepsie v City of Poughkeepsie,  22 AD2d 270, 275-276).
The parties' remaining contentions are either without merit or academic in light of our determination.
SKELOS, J.P., DILLON, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court